Citation Nr: 1135676	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  08-38 883	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee disorder. 

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for additional left knee disability as a result of medical treatment provided at the Dallas VA Medical Center in and after August 1996.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1958 to January 1961. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from June 2008 and January 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that denied the benefit sought on appeal.  The Veteran appealed those decisions and the case was referred to the Board for appellate review.  

The Veteran has testified in support of his claim at a hearing held at the RO in November 2009, before a Decision Review Officer.  A transcript of that proceeding is of record.

In September 2010 the Board remanded the Veteran's claims for further development.  The issue of entitlement to compensation under 38 U.S.C.A. § 1151 for additional left knee disability as a result of medical treatment provided at the Dallas VA Medical Center in and after August 1996 is addressed in the REMAND portion of this decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

In several written statements, prior to the promulgation of a decision on the issue, the Veteran indicated in writing a desire to withdraw his appeal concerning the claim of entitlement to service connection for a left knee disorder. 






CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal on the issue of entitlement to service connection for a left knee disorder have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

With regard to the Veteran's claim of entitlement to service connection for a left knee disorder the Board notes that under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific errors of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2010).  Withdrawal may be made by the veteran or by his authorized representative.  38 C.F.R. § 20.204.

The Board has received numerous communications from the Veteran wherein he stated that he does not claim that his left knee disorder is service-related.  These statements include the Veteran's December 2009 Substantive Appeal and letters from January 2011 and April 2011.  The Board has interpreted these statements as requests to withdraw his appeal on that specific issue.  As the Veteran has withdrawn his appeal as to the stated issue, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have appellate jurisdiction to review the appeal on the issue, and it is dismissed without prejudice.


ORDER

The appeal on the claim of entitlement to service connection for a left knee disorder is dismissed.  



REMAND

The Veteran claims that he is entitled to VA compensation benefits under 38 U.S.C.A. § 1151 for additional disability that resulted from a left knee replacement surgery performed in August 1996.  However, the Board finds that additional development is needed before it can adjudicate this claim.

When a veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, or an examination by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  See 38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361(a) (2010).

For claims, as here, filed on or after October 1, 1997, the Veteran must show that the VA treatment in question resulted in additional disability and further, that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of the disability was an event which was not reasonably foreseeable.  38 U.S.C.A. § 1151; see also VAOPGCPREC 40-97 (Dec. 31, 1997).

In determining whether additional disability exists, the Veteran's physical condition immediately prior to the beginning of the hospital care, medical or surgical treatment, or other incident in which the claimed disease or injury was sustained (i.e., medical examination, training and rehabilitation services, or work therapy), is compared to his condition after such treatment, examination or program has stopped.  See 38 C.F.R. § 3.361(b).

Provided that additional disability is shown to exist, the next consideration is whether the causation requirements for a valid claim have been met. In order to establish actual causation, the evidence must show that the medical or surgical treatment rendered resulted in the veteran's additional disability.  See 38 C.F.R. § 3.361(c)(1).  Furthermore, the proximate cause of the disability claimed must be the event that directly caused it, as distinguished from a remote contributing cause. To establish that carelessness, negligence, lack of proper skill, error in judgment or other instance of fault proximately caused the additional disability, it must be shown either that VA failed to exercise the degree of care expected by a reasonable treatment provider, or furnished the medical treatment at issue without the veteran's informed consent.  38 C.F.R. § 3.361(d)(1).

Proximate cause may also be established where the veteran's additional disability was an event not reasonably foreseeable - to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider the type of risk that a reasonable health care provider would have disclosed as part of the procedures for informed consent (in accordance with 38 C.F.R. § 17.32).  See 38 C.F.R. § 3.361(d)(2).

The Board finds that a medical examination and opinion is warranted in this matter before a decision on the merits can be made, due to questions raised by the medical evidence of record.

The record reflects that the Veteran underwent additional left knee surgeries following his initial replacement surgery in August 1996, and that there have been continuing symptoms of pain, instability, infection, and weakness.  Therefore, the Board finds that following an examination of the Veteran, an examiner should address whether: (1) the August 1996 knee replacement surgery and/or any subsequent VA treatment resulted in additional left knee disability; (2) and if there was additional disability, whether the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment; or (3) if the proximate cause of any additional disability to the Veteran was an event which was not reasonably foreseeable.

Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

In this case, resolution of the Veteran's claim requires medical opinion evidence, both with respect to whether the Veteran suffered additional disability as a result of VA care or treatment, and if so, with respect to whether the VA care providers failed to exercise proper care in their treatment of the Veteran.  Because no such evidence has been obtained, a remand is required.

The Board further finds that its review of the VA records from the Dallas VA Medical Center dated in and after August 1996 fails to reveal a written consent form relating to the August 1996 or any other surgical procedure performed by VA with respect to the Veteran's left knee.  Consequently, since the record does not reflect that VA ever attempted to obtain VA treatment records regarding the Veteran's consent, the Board finds that this matter should also be remanded so that an additional effort can be made by VA to obtain these records.  See also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Arrangements should again be made to obtain copies of the Veteran's complete treatment records from the VA Medical Center in Dallas, Texas, dated since August 1996, to include any and all informed consent documents executed by the Veteran for his August 1996 left knee replacement surgery, and any subsequent procedure that was performed for the Veteran's left knee.  If documents with respect to informed consent are unavailable, or the search for them otherwise yields negative results and further efforts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(e) (2010).

2.  Thereafter, schedule the Veteran for an appropriate VA examination.  The examination should include any necessary diagnostic evaluation or testing.  The VA claim folder and a copy of this remand must be made available to the examiner for review in connection with the examination.

After examining the Veteran, and reviewing the claim folder and associated VA and private medical treatment records, especially those for the August 1996 VA left knee surgery, the examiner should provide an opinion as to each of the following questions:

(a) Did the Veteran suffer additional left knee disability due to VA surgery in August 1996 or any subsequent surgery or other VA treatment?  If so, the additional disability incurred should be identified.

(b) If the Veteran has additional disability due to VA surgery in August 1996 or any subsequent surgery or VA treatment, was the proximate cause of the disability due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination?  Did VA exercise the degree of care that would be expected of a reasonable health care provider?

(c) Is any additional disability due to an event that was not reasonably foreseeable?

A complete rationale must be provided for all conclusions.

3.  The RO/AMC should read all medical opinions obtained to ensure that the remand directives have been accomplished, and should return the case to the examiner if all questions posed are not answered.

4.  Then, readjudicate the claim on appeal.  If the benefit sought is not granted, the Veteran should be furnished a supplemental statement of the case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


